DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/28/2019 was filed on the filing date of the instant application on 06/28/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

■ Claims 1, 8, and 18 are recited limitations “… instructions (NLIs) from a user for focusing the camera to achieve a desired photograph …” in lines 2-3 of claim 1 and the desired user image …“in lines 14, and 15 of claim 1, in lines 11 and 12 of claim 8, and in lines 13 and14 of claim 18. There is insufficient antecedent basis for this limitation “the desired user image” in the claims. And thus, it is unclear whether “a desired photograph” is the same as “the desired user image” or not.
	Appropriate correction is required.

■ Claims 1, 8, and 18 are recited “… receive natural language instructions (NLIs) from a user for focusing the camera to achieve a desired photograph … process the NLIs … capture a preview image of a user desired scene … to obtain context and to detect objects within the preview image … when the detected objects in the preview image match the NLIs, determine and adjust camera focus point and camera settings based on the NLIs …”. The term “instructions and/or NLIs” is vague and indefinite and it not in full, clear, concise, and exact term and it cover a very broad range of meaning (i.e., a single voice/speech/audible command, a keyword, a completed instruction with description, multiple instructions, etc.) and leave one reasonably skilled in the art in doubt as to the meaning of the technical features to which they refer and therefore rendering the claimed invention of the claims unclear. It is unclear whether the “natural language instructions (NLIs)” is included a command for obtaining the context of the user desired scene, the description of the object for detecting, and instruction(s) for adjusting camera focus and camera settings or not.
Appropriate correction is required.

apply artificial intelligence (AI) to the preview image to obtain context and to detect objects within the preview image … “. Again, the term “artificial intelligence (AI)” is vague and indefinite and it not in full, clear, concise, and exact term and it cover a very broad range of meaning (i.e., AI is a technology that can be used for many applications/technical areas, for example, a limited AI application likes Object Detection comprises many techniques such as Fast R-CNN, Faster R-CNN, Histogram of Oriented Gradients (HOG), Single Shot Detector (SSD), etc.) and leave one reasonably skilled in the art in doubt as to the meaning of the technical features to which they refer and therefore rendering the claimed invention of the claims unclear. And thus, it is unclear which “artificial intelligence (AI)” technique(s) is/are being used as claimed or not.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-25 are subject to rejection under 35 U.S.C. 112(b) or a35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph and must be rewritten or amend to obviate the rejections set forth in this Office action above.
The closest prior art of Milne (US-PGPUB 2020/0344415 A1 – Technique for Controlling Camera Interfaces using Voice Commands) teaches voice commands such as “search auto focus”, “enter bulb mode”, etc., are used to control camera functions   (see Figs. 1-2).
CHOI et al. (US-PGPUB 2018/0176459 A1 – Method and Device for Changing Focal Point of Camera) teach a user’s voice command changing focus of a camera 
Butts et al. (US-PGPUB 2017/0374273 A1 – Controlling Camera using a Voice Command and Image Recognition) teach a camera capture a user’s voice command which declares a subject of interest, the camera captures an image, and identifies the subject of interest in the image (see Fig.1).
Agrawal et al. (U.S. Patent No. 9,965,865 – Image Data Segmentation using Depth Data) teach natural language “Take a picture” corresponds to a command to instruct a camera and a depth sensor to capture an image (see Fig.2). 
The prior art does not teach the apply step as claimed in claims 1, 8, and 18.
The prior art does not teach the determining and adjusting as claimed.
	
Conclusion
The prior art made of record listed above and more in attached PTO-892 form, and not relied upon is considered pertinent to applicant's disclosure.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI N NGUYEN whose telephone number is (571)270-3141.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KHAI N. NGUYEN
Primary Examiner
Art Unit 2652



/Khai N. Nguyen/Primary Examiner, Art Unit 2652                                                                                                                                                                                                        
08/08/2021